HATCHETT, Justice.
We issued a writ of certiorari in this cause based upon an alleged conflict between the decision in this case reported at 317 So.2d 453 (Fla.3d DCA 1975), and Weeks v. Weeks, 143 Fla. 686, 197 So. 393 (1940). Upon reviewing the briefs filed on the merits and the record, we are of the judgment that there is no conflict in decision and, accordingly, certiorari should not have been granted.
The writ is hereby discharged.
It is so ordered.
OVERTON, C. J., and ADKINS, BOYD and ROBERTS (Retired), JJ., concur.